Hoar, J.
There was no evidence at the trial, so far as the report shows, that the wife, at the time she purchased the goods for which the plaintiffs seek to charge her husband, had eloped, or been guilty of any misconduct which affected her rights. She was about to visit her sister, and there is nothing to show that this was improper for her to do. When she returned, her husband refused to receive her; but for what reason does not appear.
We have then the well settled and elementary rule of law, that, if a husband refuses or neglects to supply his wife with what is necessary for decency and comfort in his condition in life, he gives her credit to procure it for herself on his account and at his charge. The report states that the plaintiffs had no knowledge of the circumstances of the husband, or the necessi*81ties of the wife. That is immaterial. The burden of proof is upon them to show facts which create the defendant’s liability. If they sold goods upon his credit without his express authority, they took the risk of being able to prove an authority by implication of law. If they sold the wife more or other goods than her necessities required, they cannot recover of the husband for those. But their selling some goods to her which the husband did not, by his acts or omissions, authorize them to sell to her, will not prevent their recovering for those which were lawfully sold on his credit.
As there was evidence that the wife was in need of clothing which her husband refused to furnish, and that clothing was supplied to her upon the husband’s credit, the case should be submitted to a jury to determine how much of it was necessary and suitable for her condition in life. New trial granted.